ORDER
PER CURIAM.
Defendant appeals from his convictions by a jury of robbery in the first degree and armed criminal action and concurrent sentences of 30 years for each offense as a persistent offender. He also appeals from denial of his Rule 29.15 motion following evidentiary hearing. The evidence is sufficient to support the verdict, no error of law appears, the judgment on the Rule 29.15 motion is based on findings of fact that are not clearly erroneous, and no jurisprudential purpose would be served by a written opinion. A written statement of the reasons for our affirmance has been furnished to the parties. Judgment of conviction affirmed in conformity with Rule 30.25(b). Denial of Rule 29.15 motion affirmed in conformity with Rule 84.16(b). Defendant's motion for new trial premised on disappearance of some exhibits denied.